Citation Nr: 1335706	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10-11 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for skin cancer, claimed as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for a respiratory disorder, claimed as due to exposure to ionizing radiation.  

3.  Entitlement to service connection for residuals of a fracture of the left mandible.  


REPRESENTATION

Veteran represented by:  Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1953 to February 1956.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The claims file was subsequently transferred to the Chicago, Illinois RO, which is currently handling the appeal.  In March 2013 a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  

In addition to the issues listed on the first page of this document, the Veteran also initiated an appeal with regard to a denial of service connection for coronary artery disease, also claimed as due to exposure to ionizing radiation.  However, he did not perfect his appeal to the Board as to that issue at the time he filed a substantive appeal (Form 9) in February 2010, and when he submitted another Form 9 in September 2012 he further clarified that he was appealing only the three issues addressed herein.  Therefore, the Board has appellate jurisdiction to consider only the three issues.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for skin cancer and a respiratory disorder, both claimed as due to exposure to ionizing radiation, are being REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if action on his part is required.



FINDING OF FACT

On the record at a hearing in March 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that the Veteran intended to withdraw his appeal seeking service connection for residuals of a fracture of the left mandible; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

Regarding the claim of service connection for residuals of a left mandible fracture, the criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Although the VCAA applies to the instant claim, further discussion of the impact of the VCAA is not necessary in light of the Veteran's expression of intent to withdraw his appeal in the matter of service connection for residuals of a fracture of the left mandible.

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204(a). 

At a March 2013 hearing, the Veteran and his representative indicated that it was the intent of the Veteran to withdraw his appeal seeking service connection for residuals of a fracture of the left mandible.  Hence, there is no allegation of error or fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal as to this claim must be dismissed. 


ORDER

The appeal seeking service connection for residuals of a fracture of the left mandible is dismissed. 


REMAND

As for the remaining claims of service connection for skin cancer and a respiratory disorder, the Veteran contends that they are attributable to exposure to ionizing radiation while witnessing atomic testing at a Nevada test site during Operation Teapot in 1955.  In statements received in April 2007 and May 2008, and at a hearing in March 2013, the Veteran detailed his experiences at the Nevada test site in early 1955 (he recalled it was sometime between February and April), which involved the detonation of one nuclear device.  He indicated that at that time he was attached to Infantry Company G, 504th, 82nd Airborne Division at Fort Bragg, when he was summoned to fly out to Nevada to witness, along with other service personnel from various military branches, a nuclear test from a trench less than a mile away.  He stated that he was then returned to his unit.  
Private and VA medical records show that in 1987 and 1999 the Veteran had skin cancer diagnosed and treated, and that from 2003he has received treatment for various respiratory disorders (to include acute upper respiratory infection, chronic cough, bronchitis, chronic obstructive pulmonary disorder (COPD), and asthma).  

It is not shown that the RO attempted to corroborate the Veteran's claims of exposure to ionizing radiation during service.  At the Travel Board hearing, the Veteran related that he was sent to the Nevada test site without specific orders issued.  It does not appear that the RO has sought the Veteran's complete service personnel file (which might contain mention of such detail).  Medical records on file show that he has a history of skin cancer and various respiratory disorders, particularly COPD.  Notably, his diagnosed respiratory disorders are not listed in 38 C.F.R. § 3.309(d)(2) (as diseases specific to radiation-exposed veterans) or in 38 C.F.R. §  3.311(b)(2) (as radiogenic diseases, i.e., diseases that may be induced by ionizing radiation.  However, skin cancer is a disease listed as radiogenic in 38 C.F.R. § 3.311(b)(2).  Hence, the RO should seek to obtain information relative to the Veteran's alleged exposure to ionizing radiation at the Nevada test site during Operation Teapot in 1955, pursuant to the development procedures outlined in 38 C.F.R. § 3.311, to include obtaining a radiation dose assessment and referring the claim to the Under Secretary for Benefits for consideration (and possibly an advisory medical opinion).  [Notably, if military records do not establish or exclude presence at a site at which exposure to radiation is claimed to have occurred, the Veteran's presence at the site is to be conceded.  See 38 C.F.R. § 3.311(a)(4)(i).]  

While the Veteran's respiratory disorders are not listed as diseases specific to radiation-exposed veterans or radiogenic diseases, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service (without regard to any statutory presumptions of 38 C.F.R. § 3.309 or the approach of 38 C.F.R. § 3.311 with its procedural advantages).  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In that regard, at his hearing the Veteran testified that his respiratory symptoms began shortly after he witnessed the atomic test in 1955, with a cough that grew worse over time before he saw a doctor and was diagnosed with COPD.  He has not been afforded a VA examination in order to determine the etiology of his respiratory disability, and an examination is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain for association with the claims file all available military personnel records of the Veteran.  The RO must document all efforts to obtain such records.  

2.  Undertake the steps, pursuant to 38 C.F.R. § 3.311, to:  (a) determine whether or not the Veteran was exposed to ionizing radiation during service, as claimed in regard to his history of skin cancer, (b) obtain dose assessments, and (c) refer the claim to the Under Secretary for Benefits for consideration, as necessary.  In so doing, requests should be made to the appropriate military and/or VA department for any available records concerning the Veteran's claimed exposure to ionizing radiation at the Nevada test site during Operation Teapot in 1955, to include any Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, and any other records that may contain information pertaining to the Veteran's radiation dose in service.  All efforts to corroborate the Veteran's claimed ionizing radiation exposure at the Nevada test site must be documented in the file.  

3.  Schedule the Veteran for a VA respiratory examination to obtain an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed respiratory disorder is related to the Veteran's period of service from February 1953 to February 1956.  The record must be reviewed by the examiner in conjunction with the examination.

In providing an opinion, the examiner is asked to consider, and comment as necessary, on the following: Service treatment records show no complaints or diagnosis of a respiratory disability.  After service, private and VA treatment records show that the Veteran had been a heavy smoker but quit about five years prior to treatment for chest discomfort in January 1997; and that he has received diagnoses of, and treatment for, various respiratory disorders, to include acute upper respiratory infection, chronic cough, bronchitis, COPD, and asthma.  In his August 2006 VA claim, the Veteran asserted his breathing disorders began in 1999.  At a March 2013 hearing, he testified that respiratory symptoms began "shortly after" he witnessed atomic testing in 1955, with a cough that grew worse over time before he saw a doctor and was diagnosed with COPD (he is deemed competent to describe respiratory symptoms during/after service).  

All opinions must include rationale. If an opinion requested cannot be provided without resort to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the requisite knowledge or training). 

4.  After completion of the above, adjudicate the claims of service connection for skin cancer and for a respiratory disorder, both claimed as due to exposure to ionizing radiation, to include consideration of 38 C.F.R. § 3.311 (for claims based on exposure to ionizing radiation) and 38 C.F.R. § 3.303 (claims based on direct service connection).  If either benefit sought remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


